Judgment of the circuit court reversed on grounds stated in journal entry.
The court finds that the said circuit court erred in its third conclusion of law as included in its final entry in said case, and this court finds that the said plaintiff in error is entitled to interest on the said notes referred to calculated with annual rests. And this court finds that in all other respects the findings of fact and conclusions of law of the circuit court are correct.
It is, therefore, ordered and adjudged that the judgment of the circuit court be, and the same is hereby, reversed and this cause is remanded to the court of appeals of Columbiana county with instructions to make an accounting between the parties in accordance with the finding of this court above made.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker and Wilkin, JJ., concur.